DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2022. The examiner further withdraw claim 9 and 16 from further consideration since the subject matter of “the transition portion defines an internal shoulder (or step) configured to be abutted by an end portion of the side plate” directs to the non-elected species shown in figure 5 but not the elected species shown in figures 1-4.  The elected species shown in figure 4, discloses a channel instead of a shoulder.

Applicant's election with traverse of group I and species A shown in figures 1-4 in the reply filed on 5/11/2022 is acknowledged.  The traversal is on the ground(s) that the groups and species would not present an unreasonable burden for the examiner to examine all groups and species .  This is not found persuasive because each of the group and species requires search in different classifications (see the classifications of each invention) or different text search queries for each of the patentable species.  The  different text search queries and classification for each of the patentable group and species place a serious search burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US 8,967,235).  Regarding claim 14,  Baumann discloses (figures 2 and  7-8) a tube type heat exchanger comprising a core comprising a plurality of tubes (214); a header plate (208) defining an array of apertures (209) in which the tubes are received; and a coolant jacket (201) arranged about the core; wherein the header plate comprises a body defining a central region (central region of 208 equipped with aperture 209) and an edge region (C,D shown in figure 2 and figure 7) circumferential to the central region, wherein the central region defines the array of apertures (209); and wherein the edge region comprises a flange (709), a transition portion (703) between the flange and the central region, and a free end (end of the flange); wherein the central region extends substantially in a first plane, and wherein the flange is substantially orthogonal to the first plane (figure 7 shows that the flange 709  extend longitudinal and perpendicular to the central region of the header plate); and wherein the transition portion defines an external curve ( figure 7 shows that the curve is between the planar portion 703 of the transition and the central region). Regarding claim 15, Baumann discloses (figure 7) that the transition portion defines a first internal face and wherein the first internal face comprises a planar surface (planar portion of 703).  Regarding claim 17, Baumann disclose (figures 8 and 12) a charge air inlet or outlet tank (805 or 1211) mounted on the header plate, wherein the tank comprises a tank edge that extends adjacent to and outboard of the header plate, which is inherently outboard of the flange of the header plate as well, wherein the term outboard is interpreted as the tank is located further outside of the header plate in the longitudinal direction of the heat exchanger from the center. 
Claims 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braic (US 20100089548).  Regarding claim 14,  Baumann discloses (figures 3 and  A) a tube type heat exchanger comprising a core comprising a plurality of tubes (tubes forming flow channels 5); a header plate (15) defining an array of apertures (17) in which the tubes are received; and a coolant jacket (7) arranged about the core; wherein the header plate comprises a body defining a central region (central region of 15 equipped with apertures 17) and an edge region (T shown in figure 10) circumferential to the central region, wherein the central region defines the array of apertures (17); and wherein the edge region comprises a flange, a transition portion between the flange and the central region, and a free end (see figure A); wherein the central region extends substantially in a first plane, and wherein the flange is substantially orthogonal to the first plane (figure A discloses that the flange is perpendicular with the central region, central region is perpendicular to the tubes and the flange is parallel with the tubes); and wherein the transition portion defines an external curve ( figure A). Regarding claim 15, Braic discloses (figure 7) that the transition portion defines a first internal face and wherein the first internal face comprises a planar surface (planar portion in contact with end of the coolant jacket).  Regarding claim 17, Baumann disclose (figures 1 and A) a charge air inlet or outlet tank (11) mounted on the header plate, wherein the tank comprises a tank edge (27) that extends adjacent to and outboard of the flange.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Braic et al. (US 2010/0089548) in view of Ninagawa et al. (US 8,800,642).  Braic discloses (figures 1, 3 and 7-9 and figure A below) a tube type heat exchanger comprising a core (1) comprising a plurality of tubes (forming flow channels 5); a header plate (15) defining an array of apertures (17) in which the tubes are received; and a coolant jacket (7) arranged about the core; wherein the header plate (15) comprise a body defining a central region (region equipped with apertures 17) and an edge region circumferential to the central region, wherein the central region defines the array of apertures (17), and wherein the edge region comprises a flange (see figure A); wherein the header plate (15) is connected to the coolant jacket via a first and second contact areas between the header plate and the coolant jacket (see figure A), wherein the flange is outboard of the coolant jacket, wherein the first contact area is between the flange and the coolant jacket (see figure A below), and further wherein the second contact area is inboard of the first contact area; and wherein the coolant jacket (7) comprises a first end received by the header plate.  Regarding claim 1, Braic does not disclose that the first end of the jacket defines an external chamfer.  Ninagawa discloses (figure 5) an external chamfered end (213d) of inserted member into a groove for a purpose of easing the insertion of an end of the member into the groove.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Ninagawa’s teaching in Braic’s device for a purpose of easing the insertion of the coolant jacket into the groove of the header plate. 
Regarding claim 2, Braic further discloses (figure A) that the first end comprising an end face (end face is the end face of the coolant jacket); and wherein the second contact area connects the end face and the header plate.  
Regarding claim 3, Braic further (figure A) discloses that the edge region comprises a transition portion between the flange and the central region of the header plate, the transition portion defining a first internal face (the inner face that in contact with the end of the coolant jacket), and wherein the second contact area connects the end face and the first internal face. 
Regarding claim 4, Braic further discloses (figure A)  that the first internal face comprises a planar surface. ( the inner face that contact with the end of the jacket is a planar surface). 
Regarding claim 5, Braic further (figure A) discloses that the first contact area connects a flange internal face (the first contact area on the flange in contact with a side of the coolant jacket) and an external face of the cooling jacket.
Regarding claim 6, Braic further discloses  that the first internal face and the flange internal face are substantially orthogonal to one another. (figure A shows that the first contact and second contact area are perpendicular)
Regarding claim 7, Braic further discloses (figure A) that the transition portion comprising an external curve. 
Regarding claim 8, Braic does not disclose braze joints at the first and second contact area.   Braic discloses (paragraph 27) that the jacket coolant is joined with the header plate by means of  adhesive or mechanical connection or by means of some other connection that is suitable for the fastening of the base to the coolant jacket.  However, braze joint is a well known connection to fasten two components of the heat exchanger.  Ninagawa et al discloses (column 4, lines 12-16) that brazing material, which inherently forms braze joint, is used to fasten the header plate (114) and other component of the heat exchangers for a purpose of forming a secured attachment between the header plate and the other components of the heat exchanger.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Ninagawa’s teaching of using brazing joint in Braic’s device for a purpose of forming a secured attachment between the header plate and the coolant jacket. 


    PNG
    media_image1.png
    561
    788
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 10 of Braic with limitations shown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dilley et al. (US 2005/0126768A1) discloses a nested attachment junction for heat exchanger with brazing material.
Garret et al. (US 2013/0192803A1) discloses a heat exchanger.
Takigawa et al. (JP 2007077839A) discloses an exhaust gas heat exchanger.
Hayashi et al. (US 6,595,274) discloses an exhaust gas heat exchanger.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763